Casey, J.
Appeal from an order of the Supreme Court (McDermott, J.), entered February 11, 1987 in Albany County, which granted petitioner’s application, in a proceeding pursuant to Mental Hygiene Law article 77, to appoint a conservator of the property of respondent William J. Foley.
Despite the parties’ request that we decide this appeal, it is our opinion that the matter has been rendered moot by respondent William J. Foley’s death and that dismissal is appropriate (cf., Matter of Storar, 52 NY2d 363). Questions as to whether decedent needed a conservator and whether Supreme Court erred in its selection of a conservator are clearly moot, and since the issues are dependent entirely on the facts and circumstances of this case, they do not involve matters of recurring public interest. The appointment of the conservator *885and his service in that capacity prior to decedent’s death are matters which cannot be undone. Questions concerning the propriety of the conservator’s actions and his entitlement to fees are matters that can be addressed on an appropriate application by the conservator.
Appeal dismissed, as moot, without costs. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.